DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-2, 4-5, 10, 12-13, and 16-19 are allowable. Claims 3, 6-9, 11, and 14-15, previously withdrawn from consideration as a result of a species election requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

The application has been amended as follows:
	In claims 1 (line 4) and 19 (line 5), “between 1.2% to 65.3%” has been replaced with “between 1.2% and 65.3%”.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art does not teach a treating method comprising administering one or both of an anti-thrombotic therapy and an anti-thrombocytopenic therapy to the claimed patient population – a patient having a paroxysmal nocturnal hemoglobinuria (PNH) Type II white blood cell population that is between 1.2% and 65.3%, inclusive of 1.2% and 65.3%, of the patient’s total granulocytes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651